Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Claim Amendment dated 01/28/2021
2.	Claims 1-23 were cancelled.
	New claims 24 (see page 3 of the spec.), 25 (see page 7 of the spec.), 26 (see page 7 of the spec)., and 27 (see page 2 of the spec.) were added, which are supported by the specification as originally filed (see also cancelled original claims 17-20).
	Thus, no new matter is present.

Claim Objections
3.	Claims 24 and 25 are objected to because of the following informalities:  
	As to Claim 24: The applicants are advised to add the new phrase “of the titania-coated inorganic particle” after the claimed phrase “wherein said titania”. 
	As to Claim 25: The applicants are advised to add the new phrase “of the titania-coated inorganic particle” after the claimed phrase “wherein said titania coating”. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 24-25 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 16-17 of co-pending U.S. Application No. 17/740,262 (hereinafter referred to as “US Appl. ‘262”; corresponding to US PG PUB 2022/0089881) in view of LIAO et al. (“Preparation and property of Amorphous titania-coated zinc oxide nanoparticles,” Journal of Solid State Chemistry, April 01 2006, 7 pages)1.
	The claims of the US Appl. ’262 and the present application are directed to titania-coated inorganic particle (Compare claim 24 of the present application with claims 1 and 17 of US Appl. ‘262).  Both the claims of US Appl. ‘262 and the present application also recite that the titania coating is disposed on at least (or above) 90% of the surface of the inorganic particle (Compare claim 27 of the present application with claim 14 of US Appl. ‘262).  Moreover, the claim of US Appl. ‘262 recite that the titania coating has a thickness of 20-500 nm, which is inclusive of the presently claimed coating thickness range of 30-500 nm (Compare claim 15 of US Appl. ‘262 with claim 25 of the present application).  
	However, the claims of US Appl. ‘262 do not specify their titania as being amorphous as required by the claims of the present application.
	Nevertheless, LIAO et al. teach that amorphous TiO2 shell (which according to page 3 of the present specification, TiO2 is interchangeably used with titania) provides zinc oxide cores (inorganic particles) with significantly enhanced emission intensity (see, for example, abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ amorphous TiO2 or titania taught by LIAO et al. as the coating layer onto the inorganic particle of US Appl. ‘262, with a reasonable expectation of successfully obtaining significantly enhanced emission intensity.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIAO et al. (“Preparation and property of Amorphous titania-coated zinc oxide nanoparticles,” Journal of Solid State Chemistry, April 01 2006, 7 pages)2.
	The claims are directed to a titania-coated inorganic particle, wherein said titania is amorphous titania.  According to page 3 of the present specification, the claimed “titania” is interchangeably used with “titanium dioxide”. 
	As to Claims 24 and 27: LIAO et al. disclose amorphous titania-coated zinc oxide nanoparticles (corresponding to the claimed titania-coated inorganic particle wherein the titania is amorphous) (see title and abstract).  LIAO et al. also disclose that all of the surfaces of the zinc oxide nanoparticles are coated with amorphous titania (Pages 1-5 and see also Fig. 2), which is encompassed by the claimed at least 90% of the surface of said inorganic particle (inclusive of 100%).  
	In light of the above, the cited claims are rendered anticipated by LIAO et al.

6.	Claims 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANANDAN et al. (“Amorphous titania-coated magnetite spherical nanoparticles: sonochemical synthetic and catalytic degradation of nonylphenol ethoxylate”, Industrial & Engineering Chemistry Research, May 30, 2011, 8 pages, Vol. 50, No. 13)3. 
	As to Claims 24 and 27: ANANDAN et al. disclose amorphous titania-coated magnetite spherical nanoparticles (corresponding to the claimed titania-coated inorganic particle wherein the titania is amorphous) (see title and abstract).  ANANDAN et al. also disclose that all of the surfaces of the magnetite spherical nanoparticles are coated with amorphous titania (Pages 7874-7876 and see also Fig. 1), which is encompassed by the claimed at least 90% of the surface of said inorganic particle (inclusive of 100%).  
	In light of the above, the cited claims are rendered anticipated by ANANDAN et al.

7.	Claims 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holgado et al. (“Three-Dimensional Arrays Formed by Monodisperse TiO2 Coated on SiO2 spheres”, Journal of Colloid and Interface Science, 2000, 6 pages, vol. 229, No. 1)4.
	The claims are directed to a titania-coated inorganic particle, wherein said titania is amorphous titania.  According to page 3 of the present specification, the claimed “titania” is interchangeably used with “titanium dioxide”.
	 As to Claims 24-25 and 27: Holgado et al. disclose TiO2 coated on SiO2 spheres, wherein TiO2 is amorphous titania (corresponding to the claimed titania-coated inorganic particle wherein the titania is amorphous) (Pages 6-7 and 9).  Holgado et al. also disclose that all of the surfaces of the SiO2 spheres are uniformly coated with amorphous titania (Pages 6-9), which is encompassed by the claimed at least 90% of the surface of said inorganic particle (inclusive of 100%).  Moreover, Holgado et al. disclose that the coating thicknesses of titania include 100 nm and 180 nm (page 9, FIG. 7), i.e., encompassed by the claimed coating thickness range of 50-300 nm.  
	In light of the above, the cited claims are rendered anticipated by Holgado et al.

8.	Claims 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ocana et al. (“Preparation and Properties of Uniform-Coated Colloidal Particles Titania on Zinc Oxide”, Langmuir, 1991, 7, pages 2911-2916)5. 
	The claims are directed to a titania-coated inorganic particle, wherein said titania is amorphous titania.  According to page 3 of the present specification, the claimed “titania” is interchangeably used with “titanium dioxide”.
	As to Claims 24 and 27: Ocana et al. disclose spherical zinc oxide particles coated with uniform layers of amorphous TiO2 (corresponding to the claimed titania-coated inorganic particle wherein the titania is amorphous) (Page 2911, abstract).  Ocana et al. also disclose that all of the surfaces of the zinc oxide particles are uniformly coated with amorphous titania (Pages 2911-2912 and see also Figure 3), which is encompassed by the claimed at least 90% of the surface of said inorganic particle (inclusive of 100%).  
	In light of the above, the cited claims are rendered anticipated by Ocana et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ocana et al. (“Preparation and Properties of Uniform-Coated Colloidal Particles Titania on Zinc Oxide”, Langmuir, 1991, 7, pages 2911-2916).
	The disclosure with respect to Ocana et al. in paragraph 8 is incorporated here by reference.  However, they do not specifically mention the titania coating having a thickness in the range of 50-300 nm as required by claim 25.  They also do not specify the density of their amorphous titania-coated zinc oxide particles as required by claim 26.  According to page 7 of the present specification, the density of the titania-coated inorganic particle may be controlled by the ratio of titania precursor to the inorganic particle and the ratio of water to the titania precursor. 
	Nevertheless, Ocana et al. do disclose that varying the content in water and controlling contents of titania precursor and zinc oxide core particles affect the coating thickness and density of the final titania-coated zinc oxide particles having desired optical properties (Pages 2911-2915).  Thus, it would have been obvious to one of ordinary skill in the art to vary the contents of water, titania precursor and zinc oxide particles, with a reasonable expectation of successfully obtaining titania-coated zinc oxide particles having desired optical properties, and optimum or workable coating thickness and density, inclusive of those claimed, as suggested by Ocana et al. 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 02/19/2021.
        2 Cited in the IDS submitted by applicants on 02/19/2021.
        3 Cited in the IDS submitted by applicants on 02/19/2021.
        4 Cited in the IDS submitted by applicants on 02/19/2021.
        5 Cited in the IDS submitted by applicants on 02/19/2021.